Citation Nr: 1747847	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, including as due to herbicide exposure in Korea.

2.  Entitlement to an increased disability rating for bilateral lumbar myositis, rated as 20-percent disabling prior to November 3, 2015 and 40-percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to March 1969, with a tour of duty in Korea from March 29, 1967, to April 27, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2016, the Board remanded the claims on appeal for evidentiary development.

In a June 2016 rating decision, the RO granted an increased 40-percent disability rating for the Veteran's lumbar myositis, effective November 3, 2015.  As the Veteran has not expressed satisfaction with the assigned rating, his claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection for Parkinson's Disease

The Veteran seeks entitlement to service connection for Parkinson's disease on a presumptive basis due to exposure to herbicides in Korea.  The record shows that he served in Korea from March 1967 until April 27, 1968.

Veterans who served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Parkinson's disease is one of the diseases presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).

The VA Adjudication Procedures Manual observes that the DoD had confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  Under the development instructions, if it is determined that a Veteran who served in Korea during the time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id.

The Veteran was diagnosed with Parkinson's disease in 1996.  See Correspondence from Dr. Richard Unger (July 2005).  However, the evidence does not reflect that the Veteran was assigned to one of the units recognized by the DoD as operating in or near the Korean DMZ during the qualifying time period for exposure to herbicide agents.  See VA Adjudication Manual M21-1MR, Part IV, Subpart ii, Ch. 2, Sec. C.10.  Instead, the Veteran claims direct exposure to herbicide agents as a result of his service duties, which included fixing radar units in the DMZ.  See August 2013 Notice of Disagreement.

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was radar repairman.  His personnel records demonstrate that he was assigned to the 30th Ordinance Company.  On April 1, 1968, he was assigned to "Hq7thBn2dArty" as a pulse radar repairman.

In November 2016, the Joint Service Records Research Center (JSRRC) notified the AOJ that it was unable to locate the 1968 unit records submitted by the 30th Ordinance Company.  See Agent Orange Verification Review Memorandum (November 2016).  The JSRRC memorandum reflects that a review of the 1967 unit history was conducted, as well as of the 1967 and 1968 8th United States Army Chronologies (higher headquarters).  JSRRC noted that the Veteran's unit headquarters was located in Niblo Barracks, Seoul, Korea.  However, the available records did not document the use of herbicides or specific duties performed by the 30th Ordinance Company unit members along the DMZ.  Consequently, the Veteran's claimed exposure to herbicides could not be verified.  See id.

On review, the Board finds that additional development is needed.  Most notably, it appears JSRRC only conducted research into the activities of the 30th Ordinance Company.  However, as noted above, the Veteran was serving with "Hq7thBn2dArty" as a pulse radar repairman beginning on April 1, 1968.  A remand is therefore required to conduct this development, as well as to conduct further research into whether unit records from 1968 can be obtained.  Additionally, the Veteran should be given another chance to provide detailed information as to his exposure, to include requesting if he has any buddy statements supporting his claim.  The AOJ should also request information as to what the Veteran's MOS entailed, as well as conducting research into whether radio repairmen were in the DMZ area.

Increased Rating for Bilateral Lumbar Myositis

The Veteran contends that he is entitled to an increased disability rating for his service-connected bilateral lumbar myositis.  Because the Board finds that the VA examination reports of record are inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Sept. 2017), a remand is warranted.  See 38 C.F.R. § 19.9.

The Veteran was provided VA examinations in connection with his lumbar myositis in February 2014 and March 2016.  Thereafter, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  On review, the VA examination reports of record include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  No substantive explanation is provided as to why such testing was not performed.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary.

Additionally, in Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 10-11.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  Here, the VA examination reports of record reflect a positive indication of flare-ups.  Although the reports contain some information regarding the frequency and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding loss of range of motion during flares.  Rather, the examiners noted that such an opinion was not feasible because the Veteran was not experiencing a flare up at the time of the examinations.  In light of Sharp, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records pertaining to the Veteran for the period from February 2014 to the present.

2.  Contact the Veteran and request that he provide detailed information as to his claimed herbicide exposure in Korea, to include any buddy statements supporting his claim.

3.  Pursuant to VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a, take appropriate steps to determine whether the Veteran was exposed to herbicides during his active service in Korea.  Specifically, conduct research into the activities of "Hq7thBn2dArty" from April 1, 1968 to April 27, 1968 (the date the Veteran was assigned thereto).  Also attempt to obtain 1968 unit records of the 30th Ordinance Company.

4.  Request information as to what the Veteran's MOS entailed, to include whether radio repairmen were in the DMZ area.

Please provide documentation as to what steps were taken in accomplishing directives (2) through (4) and associate these records with the claims file.

5.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar myositis.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

